Citation Nr: 1511929	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sick sinus syndrome with pacemaker, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertensive heart disease, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for asthma, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Veterans Law Judge in April 2014.  Unfortunately, a transcript of that hearing could not be produced because of technical difficulties with the Digital Audio Recording System.  

Accordingly, the Veteran was afforded another hearing in October 2014 before the undersigned Acting Veterans Law Judge.  A transcript of that videoconference hearing is associated with the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that these claims must be remanded for the following development.  

By way of background, it is important to understand that the Veteran's served in the Republic of Vietnam during the Vietnam Era.  Therefore, his exposure to Agent Orange herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).  He contends that his medical conditions are a result of that Agent Orange exposure, including with a direct onset during service.  It is also important to note that the Veteran is already service-connected for hypertension, and the record reasonably raises a secondary theory of entitlement as well.  A VA examination is needed to address the complex medical issues raised by these theories of entitlement.  

On remand, the Veteran should also be provided with a further opportunity obtain or ask VA to obtain any further private (non-VA) medical records relevant to the remanded claims.  All outstanding VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   If any, he should be asked to complete a General Release for Medical Provider Information to allow VA to obtain those records.  

2.  If identified, associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Physically or electronically obtain any outstanding VA treatment records dated since October 2013, and continue associating VA treatment records with the claims file on an ongoing basis until the case is recertified to the Board.  


4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4, schedule the Veteran for VA examination(s) by appropriate medical professionals to determine the nature and likely etiology of any current sick sinus syndrome with pacemaker disability, hypertensive heart disease disability, and asthma.  

All relevant information in the claims folder should be provided to the examiner to review.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to offer a medical expert opinion addressing each of the following questions:

(a) Provide a current diagnosis for any and all disorders found extant with regard to sick sinus syndrome, hypertensive heart disease, and asthma.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is it at least as likely as not (i.e., is it at least equally probable) that any current or past condition is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

(c) If the answer to questions (b) is no, is it at least as likely as not (i.e., at least equally probable) that any medical condition otherwise had its onset directly during service, became manifest within a one-year period following discharge from service, or is ultimately causally related to any event or circumstance of the Veteran's active service?

(d) Notwithstanding the answer to questions (d), is it at least as likely as not (i.e., at least equally probable) that any medical condition is proximately due to, the result of, or caused by a different medical condition, such as hypertension?

(e) Notwithstanding the answer to questions (c)-(e), is it at least as likely as not (i.e., at least equally probable) that any medical condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as hypertension?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (e), the examiner is asked to consider all lay (non-medical) statements, including those of the Veteran,  regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Please articulate the reasoning underpinning all medical opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how the facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all action set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




